MATTHIAS, J.
1. Where a municipal ordinance has received sufficient votes of council to duly enact same, and that fact is evidenced by the record of the proceedings of the council, although it is there erroneously stated that such ordinance failed of passage, it is the duty of the presiding officer and clerk of the council to authenticate and of the latter to record the same which may be enforced by writ of mandamus.
2. A board of county commissioners is authorized by the provisions of Sections 2421, 6949 and 7557 General Code, to construct a bridge or viaduct as a part of a road improvement into, within or through a municipality in such county upon the consent of the council thereof, and where no part of the expense of such improvement is assumed by the municipality such requirement of consent is_ fully met by the affirmative vote of a majority of the duly elected members of the council for the passage of an ordinance granting such consent.
3. Neither the provisions of the charter of the city of Cincinnati nor the provisions of Section 4366-2, General Code, relative to the powers of a city planning commission have any application to the erection of a bridge or viaduct on an inter-county or main market road.
Writ allowed.
Day, Allen, Kinkade and Robinson, JJ., concur.